Order entered January 12, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01232-CV

       BRAD HERRIAGE AND LOGISTICS SOLUTIONS INTL., LLC, Appellants

                                               V.

                              BNSF LOGISTICS LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-07547

                                           ORDER
       Before the Court is appellants’ January 10, 2017 second unopposed motion for extension

of time to file appellants’ brief. Appellants’ motion is GRANTED. Appellants’ brief shall be

filed by February 15, 2017. We caution appellants that further requests for extension of time will

be disfavored.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE